

116 HR 6642 IH: Court Access Amid the Pandemic Act
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6642IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Mr. Quigley (for himself, Ms. Norton, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize video teleconferencing and telephone conferencing of proceedings during the COVID–19 emergency period, and for other purposes.1.Short titleThis Act may be cited as the Court Access Amid the Pandemic Act.2.Circuit court teleconferencingThe Coronavirus Aid, Relief, and Economic Security Act of 2020 (Public Law 116–136) is amended by inserting after section 15002 the following:15002A.Teleconferencing for Circuit Court Proceedings(a)In generalDuring the period in which there is in effect a declaration of a national emergency by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Co­ro­na­vi­rus Disease 2019—(1)a chief judge of a circuit, or, if the chief judge is unavailable, the most senior available active judge of the circuit court, may authorize that cases and controversies be disposed of without oral argument; or(2)in the event that litigants in a case or controversy file a joint motion to proceed with oral argument, or a chief judge of a circuit (or, if the chief judge is unavailable, the most senior available active judge of the circuit court) wishes to proceed with oral argument, with the consent of the litigants, the chief judge of the circuit (or the most senior available active judge of the circuit court) shall so proceed and shall authorize the use of video teleconferencing, or telephone conferencing if video teleconferencing is not reasonably available, for such argument.(b)Real-Time streamingAn oral argument that is conducted by video teleconference or telephone conference pursuant to subsection (a)(2) shall be made available for public transmission in real time, during such oral argument, on the website of the court in which the proceeding occurred and shall be permanently archived on such website.(c)Partnership permittedThe chief judge of a circuit may use a third-party streaming platform, linked to or embedded in a court's website, in order to comply with the requirements under subsection (b)..3.Media access for district court pro­ceed­ings Section 15002(b) of the Coronavirus Aid, Relief, and Economic Security Act of 2020 (Public Law 116–136) is amended by adding at the end the following:(8)Real-time streaming(A)In generalThe Judicial Conference of the United States shall promulgate rules whereby any proceeding described in this section for which video teleconferencing and telephone conferencing is authorized shall—(i)be made available for public transmission in real time, during the oral argument, on the website of the court in which the proceeding occurs; and(ii)be permanently archived on the website of the court in which the proceeding occurred or on the website of the Administrative Office of the United States Courts.(B)ExceptionSubparagraph (A) shall not apply to any proceeding in which the chief judge of a district court (or, if the chief judge is unavailable, the most senior available active judge of the court) specifically finds, upon application of the Attorney General or the designee of the Attorney General, or on motion of a litigant, that the proceedings cannot be disseminated without seriously jeopardizing public health and safety..